DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4 and 6-24 are allowed.

The following is an examiner’s statement of reasons for allowance of claim 1: 
The prior art does not teach or suggest an electronic device comprising: a flexible printed circuit board (FPCB) within a housing; a distance measurement sensor on the FPCB, spaced from the inner surface of the housing, that obtains data on a distance from the inner surface of the housing to the distance measurement sensor; a processor coupled to the FPCB and the distance measurement sensor, the processor receives data from the distance measurement sensor and generates feedback; in combination with all other features claimed.
Regarding claims 2-4, 6-15 and 21-24, these claims are allowed based on their dependence on the allowable independent claim 1 discussed above.

The following is an examiner’s statement of reasons for allowance of claim 16: 
The prior art does not teach or suggest an electronic device comprising: a head unit with a display; a body unit having a body shaft, with a flexible printed circuit board (FPCB) positioned thereon, coupled to the head unit; a driving unit coupled to the body unit; a distance measurement sensor coupled to the FPCB that detects and transmits a signal reflected and received from an area where an external input occurs, and a processor to provide feedback corresponding to the external input transmitted through the distance measurement sensor; in combination with all other features claimed.
 	Regarding claims 17-20, these claims are allowed based on their dependence on the allowable independent claim 16 discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Richter (US PG. Pub. 2009/0209170) discloses an interactive doll or stuffed animal.
Le et al. (US PG. Pub. 2011/0021108) discloses a method and system for interactive toys.
Hampton et al. (US Patent 6497607) discloses an interactive toy.
Iaconis et al. (US Patent 7364489) discloses an electromechanical toy.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469. The examiner can normally be reached M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN T SAWYER/Primary Examiner, Art Unit 2847